DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE:
	For the purposes of compact prosecution, applicant’s representative was contacted for clarification regarding some of the claim limitations and for proposing claim amendments to potentially place the application in condition for allowance. However, applicant’s representative requested an Office Action to be sent out, since applicant is residing overseas (see attached Examiner Initiated Interview Summary for further details).

Specification
The disclosure is objected to because of the following informalities:
The term “powder” in line 11 of page 4, needs to be changed to “power”, and the phrase “handle portion 24” in line 24 (last line) of page 17, needs to be changed to “handle portion 19”. Appropriate corrections are required.

Claim Objections
Claims 3, 6 and 16 are objected to because of the following informalities:  the phrase “the first floor arm” in lines 1-2 (of each of these claims) needs to be changed to “a first floor arm”, the phrase “the second floor arm” in line 3 (of each of these claims) needs to be changed to “a second floor arm”.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  the phrase “the wheel” in line 4 needs to be changed to “each wheel”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase “ a pin hole formed in an upper surface of the rail support portion when an upper surface of the floor portion covers an upper surface of the rail support portion” in lines 6-9 needs to be changed to “the pin hole formed in the upper surface of the rail portion when an upper surface of the floor portion covers the upper surface of the rail portion”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical component for controlling a motion of the cycle machine” in claims 4, 7, 9, 11, 15 and 17. In this case, “mechanical component” is a generic placeholder that is coupled with functional language of “for controlling a motion of the cycle machine” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Claim Rejection under 35 U.S.C. 112(b) below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 9, 11, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of these claims recite: “a mechanical component for controlling a motion of the cycle machine”, and the specification is devoid of any structure (corresponding to a mechanical component) for controlling a motion of the cycle machine. Furthermore, the specification does not provide sufficient description regarding control of the cycle machine using any (mechanical) structure/component. Further clarification and appropriate citations within the specification where support and description regarding the structure of the mechanical component is provided, is respectfully requested. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 9, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6 and 16 each recites the limitation "the floor surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear whether “the floor surface” is referring to a) the floor portion or b) a floor surface on which the indoor cycle machine is placed. If applicant’s intention by “the floor surface” is the latter (b), it is not clear how the space occupied “by the floor surface” is reduced. It appears from the specification that when the indoor cycle machine is folded, a space that is occupied by the indoor cycle machine on a floor surface is reduced. As such, applicant is suggested to change the claim language to include: “so as to reduce a space occupied by the indoor cycle machine on a floor surface when folded”, to overcome this rejection. Further clarification and appropriate correction is respectfully requested. 
Claims 4, 7, 9, 11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since each of these claims recites: “The indoor cycle machine …, further comprising a mechanical component  for controlling a motion of the cycle machine, and an attraction controller for controlling the mechanical component by receiving an input from a riding device”, and it is not clear whether a “riding device” is referring to the (indoor) cycle machine or another device. Further clarification and appropriate corrections are respectfully requested. (Note: the specification on page 19 recites: “The device in FIG. 1 may correspond to a riding device”. As such, applicant is respectfully requested to stay consistent with the claim language throughout the claims). 

Claim limitation “mechanical component for controlling a motion of the cycle machine” in claims 4, 7, 9, 11, 15 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see the Claim Interpretation and quotation of 35 U.S.C. 112(f) above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function of controlling a motion of the cycle machine in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Further clarification and appropriate corrections are respectfully requested.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-2, 5, 8, 10, 12-14 are allowed, (claims 8 and 14 are allowed upon overcoming the claim objections above).
Claims 3, 6 and 16 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record fails to disclose, teach or render obvious an indoor cycle machine providing a user with virtual experience and exercise without straining knees with all the structural components and functional limitations comprising: a main body rotatably coupled onto a floor portion; a vertical support having one end coupled to the floor portion and an opposite end formed with a vertical through-hole; and a saddle support having one end coupled to an upper end of the main body and an opposite end formed with a saddle, in which the saddle support passes through the vertical through-hole such that the saddle support is rotatable inside the vertical through-hole, wherein the main body is rotated on the floor portion whenever the user steps on a pedal formed on the main body. The closest prior art, Clark et al. (US 7,922,627 B2) (under broadest reasonable interpretation of claim1), teaches an indoor cycle machine (10) comprising: a main body (the main body defined by top plate 50, base 38, sides 58 and the structures within it, see Figs. 1 and 3) rotatably coupled to a floor portion (18 with 36 and 42 and/or the base plate to which 18 may be mounted (see col. 3 lines 28-31)), a vertical support (housing 26, Figs. 2-3), having one end coupled (via the sides 58 and base 38) to the floor portion (Figs. 2-3) and an opposite end formed with a vertical through-hole (the opening formed by the side walls of the housing at the top of the housing 26); and a saddle support (82) having one end coupled to an upper end of the main body and an opposite end formed with a saddle (14, Fig. 3), in which the saddle support passes through the vertical through-hole (Fig. 2), wherein the main body is rotated on the floor portion whenever the user steps on a pedal formed on the main body (Figs. 1-4, abstract). However, Clark is silent about the saddle support being rotatable inside the vertical through-hole. In Clark, the saddle support is mounted to the top plate 50 which rotates along with the housing by the user’s pedaling action. As such, the saddle support is not rotatable inside the housing, rather it is rotatable with the housing. Furthermore, it would not have been obvious to modify Clark’s invention such that the saddle support is rotatable inside the housing/vertical through-hole of the vertical support since such modification would destroy the functionality of the apparatus. As such, claim 1 includes subject matter that is allowable over the prior art of record. Claims 2-3, 5-6, 8, 10, 12-14 and 16 also include allowable subject matter, by virtue of dependency to claim 1 (please note that claims 3, would be allowable upon overcoming the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for a list of pertinent prior art references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784